Citation Nr: 1615726	
Decision Date: 04/19/16    Archive Date: 04/26/16

DOCKET NO.  13-10 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Entitlement to an effective date earlier than May 21, 2009, for the award of service connection for posttraumatic stress disorder (PTSD).

2. Entitlement to an initial disability rating in excess of 50 percent for PTSD.

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to June 17, 2014.


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

M. M. Olson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1986 to December 1986 and from February 1988 to September 1995.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

The issues of entitlement to an initial disability rating in excess of 50 percent for PTSD and entitlement to a TDIU prior to June 17, 2014, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  The Veteran's initial claim for service connection for PTSD was denied in a December 2004 rating decision.

2.  No new and material evidence was submitted within a year of the December 2004 rating decision and the decision was not appealed.

3.  The RO received the Veteran's informal claim to reopen the issue of entitlement to service connection for PTSD on August 15, 2008.

4.  Following an April 2009 rating decision, the Veteran submitted an informal request for reconsideration of the issue of entitlement to service connection for PTSD, along with additional evidence, prior to the expiration of the appeal period.





CONCLUSIONS OF LAW

1.  The December 2004 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004); currently, 38 U.S.C.A. § 7105(c) (West 2014), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

2.  The criteria for an effective date of August 15, 2008, but no earlier, for the award of service connection for PTSD have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.156(c), 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the issue decided herein.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).  A September 2008 letter satisfied the duty to notify provisions, to include notice of the regulations pertinent to the establishment of an effective date.  See 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In addition, the award of service connection for PTSD represented substantiation of the Veteran's claim, and thus the filing of a notice of disagreement with the effective date did not trigger additional 38 U.S.C.A. § 5103(a) notice requirements.  Therefore, the Board finds that any defect as to notice is not prejudicial.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Further, the record contains the Veteran's VA treatment records and examination reports, Social Security Administration (SSA) records, and lay evidence.  The Veteran also underwent VA examination in June 2011.  Upon review, the Board finds the VA examination sufficient and adequate.  The VA examiner reviewed the medical evidence and the Veteran's lay statements, performed a psychological examination, and provided sufficient information to rate the Veteran's service-connected PTSD.  38 C.F.R. § 3.159(c)(4); Barr v Nicholson, 21 Vet. App. 303 (2007).  It is also noteworthy that determinations regarding effective dates for awards are based on what was shown by the record at various points in time and the application of governing law to those findings.  Generally,  further development of the evidence is not necessary unless it is alleged that pertinent evidence constructively of record is outstanding.  Here, neither the Veteran nor his representative has asserted that there are records outstanding that might be pertinent to the issue decided herein, and the Board does not find that the record indicates any such records are outstanding.  

There is no indication in the record that any additional evidence relevant to the issue decided herein is available and not part of the electronic file.  See Pelegrini, 18 Vet. App. 112.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

The Board has thoroughly reviewed all of the evidence in the Veteran's electronic file.  Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matter decided.  The Veteran should not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

Earlier Effective Date

The effective date of an evaluation and award of compensation based on an original claim for compensation will be the day following separation from active duty or the date entitlement arose if the claim was received within one year after separation from service; otherwise, the effective date of an evaluation and award of compensation on an original claim of compensation, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  
In a December 2004 rating decision, the RO denied the Veteran's claim of entitlement to service connection for PTSD, and the Veteran did not appeal that decision and no new and material evidence was submitted within the appeal period.  As such, the rating decision is final.  38 U.S.C.A. § 7105(c) (West 2004); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004); currently, 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).  In a September 2011 rating decision, the RO granted service connection for PTSD and assigned an effective date of May 20, 2011, the date of receipt of what the RO determined to be the earliest claim to reopen the issue following the December 2004 rating decision.  In a March 2013 rating decision, however, the RO granted entitlement to an effective date of May 21, 2009, after further review of the evidence.

During the period from December 2004 to August 2008, the Board finds the evidence does not reflect any intent to file a claim to reopen the original service connection issue.  However, the record shows the RO received an informal claim from the Veteran on August 15, 2008, which the RO adjudicated in an April 2009 rating decision.  Additionally, the evidence reflects that the Veteran submitted an informal request for reconsideration of the issue in May 2009, one month following the April 2009 rating decision and therefore prior to the expiration of the appeal period.   Given the timing of the request along with the submission of additional evidence, the Board liberally construes this request as a Notice of Disagreement with the April 2009 rating decision.  Furthermore, as the medical evidence reflects an initial diagnosis of PTSD in 1997, the Board finds entitlement to service connection arose prior to the date of receipt of the informal claim.  Therefore, resolving the benefit of the doubt in favor of the Veteran, the Board finds the correct effective date for the award of service connection is August 15, 2008, the date upon which the RO received the Veteran's informal claim to reopen the issue of entitlement to service connection for PTSD.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

ORDER

Entitlement to an effective date of August 15, 2008, but no earlier, for the award of service connection for PTSD is granted.

REMAND

Initial Disability Rating

With respect to his service-connected PTSD, the Veteran last underwent VA examination in June 2011.  At that time, the Veteran reported that although he had experienced a lot of arguments at work, he was still working full-time with the United States Postal Service.  However, an October 2014 application for SSA disability benefits shows the Veteran reported that his PTSD, along with other disabilities, had prevented him from working since January 8, 2013.  

In Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993), the United States Court of Appeals for Veterans Claims (Court) found that, when a veteran claims that his condition is worse than when originally rated, and the available evidence is too old for an adequate evaluation of the veteran's current condition, VA's duty to assist includes providing a new examination.  While a new examination is not required simply because of the time that has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95; see also Green v. Derwinski, 1 Vet. App. 121 (1991) (holding that VA's duty to assist includes conducting a thorough and contemporaneous examination that takes into account the records of prior examinations and treatment).  Upon review, the Board finds the evidence indicates that the Veteran's service-connected PTSD has worsened in severity since the previous examination, and as such, additional examination is warranted to determine the current nature and severity of his PTSD.  Additionally, as it appears the Veteran receives continuous treatment through VA, the Board finds the RO should obtain any outstanding VA treatment records dated from June 2015 to the present.

TDIU prior to June 17, 2014

The Court has held that a TDIU claim is part and parcel of an increased rating claim when raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As a result, the Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU when the issue is raised by assertion or reasonably indicated by the evidence and is predicated, at least in part, on the severity of the service-connected disabilities in question.  See VAOPGCPREC 6-96 (Aug. 16, 1996); see also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  In this case, the RO granted entitlement to a TDIU in a June 2015 rating decision and assigned an effective date of June 17, 2014.  However, VA has a "well-established" duty to maximize a claimant's benefits.  As such, the Board must consider whether the issue of entitlement to a TDIU has been raised with regard to the rating period prior to June 17, 2014.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley v. Peake, 22 Vet. App. 280 (2008).  This duty to maximize benefits also requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement to special monthly compensation (SMC)  under 38 U.S.C.A § 1114.  See Bradley, 22 Vet. App. 280, 294 (2008) (finding that SMC "benefits are to be accorded when a Veteran becomes eligible without need for a separate claim").  

On his initial application for entitlement to a TDIU, the Veteran reported that he became too disabled to work on January 8, 2013.  As noted above, his SSA application also indicates that he had been unemployed since January 8, 2013, and the Veteran reported that his PTSD, along with other disabilities, prevented him from working.  As such, the Board concludes the record raises a claim of entitlement to a TDIU prior to June 17, 2014, in connection with the increased rating claim on appeal.  However, the Board finds the claim of entitlement to a TDIU is also inextricably intertwined with the claim remanded herein.  See 38 U.S.C.A. § 2307 (West 2014); 38 C.F.R. §§ 3.1600(a), (b) (2015).  Therefore, this issue is remanded to the RO.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).  
Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the record all VA treatment records for the Veteran dated from June 2015 to the present.  All actions to obtain the requested records should be fully documented in the record.  If any records cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.

2. Then, schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected PTSD.  The electronic file, including a copy of this Remand, must be provided to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail in accordance with VA rating criteria.

The examiner should also address the functional effects that the Veteran's service connected disabilities have on his ability to secure or follow a substantially gainful  occupation prior to June 17, 2014.  When addressing the functional effects the examiner should consider the Veteran's educational and occupational history, but must not consider the Veteran's age or any non-service connected disabilities.

3. After completing the above development, re-adjudicate the claims remanded herein.  If any benefit sought on appeal remains denied, provide the Veteran and his representative a Supplemental Statement of the Case and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


